Exhibit 11 American Safety Insurance Holdings, Ltd. and subsidiaries Computation of Earnings Per Share Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Basic: Earnings (loss) available to common shareholders $ 4,954,095 $ (4,294,598 ) $ 17,418,336 $ 8,515,865 Weighted average common shares outstanding 10,303,121 10,326,661 10,297,303 10,521,209 Basic earnings per common share $ 0.48 $ (0.42 ) $ 1.69 $ 0.81 Diluted: Earnings (loss) available to common Shareholders $ 4,954,095 $ (4,294,598 ) $ 17,418,336 $ 8,515,865 Weighted average common shares Outstanding 10,303,121 10,326,661 10,297,303 10,521,209 Weighted average common shares equivalents associated with options and restricted stock 305,017 - 238,724 261,532 Total weighted average common shares for diluted purposes 10,608,138 10,326,661 10,536,027 10,782,741 Diluted earnings per common Share $ 0.47 $ (0.42 ) $ 1.65 $ 0.79
